645 S.W.2d 298 (1983)
Nelson R. CONTRERAS, Appellant,
v.
The STATE of Texas, Appellee.
No. 1006-82.
Court of Criminal Appeals of Texas, En Banc.
February 9, 1983.
John R. Martinez, Gustavo E. Gonzales, Dallas, for appellant.
Henry Wade, Dist. Atty., Molly Meredith and James T. Jacks, Asst. Dist. Attys., Dallas, Robert Huttash, State's Atty. and Alfred Walker, Asst. State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
CAMPBELL, Judge.
This cause is before us on appellant's petition for discretionary review, the Court of Appeals having affirmed his conviction for aggravated assault after a Motion to Proceed to Adjudication was found to be true by the trial court.
However, in Williams v. State, 592 S.W.2d 931 (Tex.Cr.App.1979), we held that under the terms of Article 42.12, § 3d(b), V.A.C.C.P., no appeal may be taken from the hearing in which the trial court determines to proceed with an adjudication of guilt on the original charge. See Wright v. State, 592 S.W.2d 604 (Tex.Cr.App.1980) and Daniels v. State, 615 S.W.2d 771 (Tex. Cr.App.1981). Accordingly, the purported appeal should have never been entertained by the Court of Appeals. Therefore, appellant's petition for discretionary review is refused.
It is so ordered.